811 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence EPPERSON, Madeline Epperson, Kenneth Epperson andPatsy D. Price, Plaintiffs-Appellants,v.Steve MULLINS;  Larry Mullins, Sullivan County Sheriff'sDepartment;  Patrick Howard;  Sheriff MikeGardner;  Damion Gordon;  RaymondKanipe;  and Bruce Bullis,Defendants-Appellees.
No. 86-6105.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of appellees' motion to dismiss because of lack of jurisdiction.  Appellants have responded.


2
Appellants have appealed from an order denying their motion for entry of default judgment.  Such an order is non-appealable pursuant to 28 U.S.C. 1291.   McNutt v. Cardox Corp., 329 F.2d 107 (6th Cir.1964).  This Court is without jurisdiction in this matter.


3
It is ORDERED that the appeal be and hereby is dismissed.